Exhibit 10.1

Execution Version

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

dated as of

January 23, 2018,

among

XPERI CORPORATION,

THE OTHER LOAN PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA,

as Administrative Agent, Collateral Agent and Fronting Bank

RBC CAPITAL MARKETS,*

as Lead Arranger and Bookrunner

 

 

 

*  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of January 23, 2018 (this
“Amendment”), among XPERI CORPORATION (f/k/a Tessera Holding Corporation), a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
hereto as Loan Parties, ROYAL BANK OF CANADA, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) under the
Credit Agreement referred to below, each Repricing Participating Lender (as
defined below) party hereto and the Fronting Bank (as defined below).

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of December 1, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement” and
as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including by this Amendment, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
the Administrative Agent (capitalized terms used but not defined herein having
the meaning provided in the Credit Agreement), pursuant to which the Lenders
made Initial Term B Loans to the Borrower on the Effective Date in an aggregate
initial principal amount of $600,000,000;

WHEREAS, the Borrower wishes to refinance the Initial Term B Loans as set forth
herein;

WHEREAS, the Borrower has requested Refinancing Term Loans in an aggregate
principal amount of $494,000,000 (the “Tranche B-1 Term Loans”; the commitments
in respect of such Tranche B-1 Term Loans, the “Tranche B-1 Term Commitments”;
and the Repricing Participating Lenders (as defined below) with Tranche B-1 Term
Commitments and any permitted assignees thereof, the “Tranche B-1 Term Loan
Lenders”), which will be available on the Amendment No. 1 Effective Date (as
defined below) to, among other things, refinance all Initial Term B Loans
outstanding under the Existing Credit Agreement immediately prior to
effectiveness of this Amendment (the “Existing Term Loans”) and which Tranche
B-1 Term Loans shall constitute Refinancing Term Loans and Term Loans (as
applicable) for all purposes of the Credit Agreement and the other Loan
Documents;

WHEREAS, each Lender holding Existing Term Loans under the Existing Credit
Agreement immediately prior to effectiveness of this Amendment (each, an
“Existing Term Lender”) executing and delivering a notice of participation in
the Tranche B-1 Term Loans in the form attached as Exhibit A hereto (a “Tranche
B-1 Participation Notice”) and electing the cashless settlement option therein
(each such Existing Term Lender in such capacity and with respect to the
Existing Term Loans so elected, a “Converting Lender” and, together with each
other Person executing and delivering a Tranche B-1 Participation Notice or
otherwise providing a Tranche B-1 Term Commitment, the “Repricing Participating
Lenders”) shall be deemed to have exchanged on the Amendment No. 1 Effective
Date the aggregate outstanding principal amount of its Existing Term Loans under
the Existing Credit Agreement for an equal aggregate principal amount of Tranche
B-1 Term Loans under the Credit Agreement;

WHEREAS, Royal Bank of Canada agrees to act as fronting bank for the syndication
of the Tranche B-1 Term Loans (in such capacity, the “Fronting Bank”), and the
Fronting Bank will purchase, and the Existing Term Lenders that execute and
deliver a Tranche B-1 Participation Notice and elect the cash settlement option
therein (the “Non-Converting Lenders”) will sell to the Fronting Bank,
immediately prior to effectiveness of this Amendment, the Existing Term Loans
then held by the Non-Converting Lenders (the Existing Term Loans described in
this recital, the “Participating Cash Settlement Term Loans”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Fronting Bank will fund, on the Amendment No. 1 Effective Date, an
aggregate principal amount of Tranche B-1 Term Loans equal to the aggregate
outstanding principal amount of the Existing Term Loans of Existing Term Lenders
that do not execute and deliver a Tranche B-1 Participation Notice (the
“Non-Participating Lenders”), the proceeds of which shall be used on the
Amendment No. 1 Effective Date to refinance such outstanding Existing Term Loans
of the Non-Participating Lenders (the Existing Term Loans described in this
recital, the “Non-Participating Cash Settlement Term Loans” and, together with
the Participating Cash Settlement Term Loans, the “Reallocated Term Loans”);

WHEREAS, (a) to the extent there exist (1) any Participating Cash Settlement
Term Loans, the Fronting Bank shall be deemed to exchange on the Amendment No. 1
Effective Date such Participating Cash Settlement Term Loans on a cashless
settlement basis for an equal aggregate principal amount of Tranche B-1 Term
Loans under the Credit Agreement and (2) any Non-Participating Cash Settlement
Term Loans, the Fronting Bank shall apply on the Amendment No. 1 Effective Date
proceeds of Tranche B-1 Term Loans in an aggregate amount equal to the aggregate
amount of such Non-Participating Cash Settlement Term Loans to the repayment of
such Non-Participating Cash Settlement Term Loans and (b) the Tranche B-1 Term
Loans exchanged for or applied to the repayment of such Reallocated Term Loans
shall promptly (but not later than 30 days following the Amendment No. 1
Effective Date (or such later date as may be agreed to by the Fronting Bank in
its sole discretion)) thereafter be purchased by the applicable Repricing
Participating Lenders (such Repricing Participating Lenders, other than Existing
Term Lenders, the “New Lenders”), Non-Converting Lenders, and Existing Term
Lenders that have elected to purchase additional Tranche B-1 Term Loans, each in
accordance with such Repricing Participating Lenders’ respective Tranche B-1
Participation Notice and as allocated by RBC Capital Markets in its capacity as
a Lead Arranger (as defined below) hereunder (in each case, subject to the prior
written consent of the Borrower);

WHEREAS, contemporaneously with the effectiveness of the Tranche B-1 Term
Commitments on the Amendment No. 1 Effective Date, the Borrower wishes to
(a) make certain amendments to the Existing Credit Agreement to provide for the
incurrence of the Tranche B-1 Term Loans and (b) make certain other
modifications to the Existing Credit Agreement set forth herein; and

WHEREAS, this Amendment constitutes a Refinancing Amendment, and the Borrower is
hereby notifying the Administrative Agent that it is requesting the
establishment of Refinancing Term Loans pursuant to Section 2.20 of the Existing
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Existing Credit Agreement Amendments. Effective as of the Amendment No. 1
Effective Date, the Existing Credit Agreement is hereby amended as follows:

 

  (a) The Existing Credit Agreement is amended and supplemented by attaching
thereto Appendix A-1 hereto, which sets forth the Tranche B-1 Term Commitments
of each of the Tranche B-1 Term Loan Lenders.

 

  (b) Global Amendments to Certain Defined Terms.

(i) Each reference to “Initial Term B Loan” and “Initial Term B Loans”, as
applicable, contained in the definition of “Available ECF Amount” set forth in
Section 1.01 of the Existing Credit Agreement, the definition of “Net Proceeds”
set forth in Section 1.01 of the Existing Credit Agreement, the definition of
“Repricing Event” set forth in Section 1.01 of the Existing Credit Agreement,
Section 2.08(a), Section 2.08(b), Section 2.08(h), Section 2.10(c),
Section 2.17(b), Section 2.20(a)(v) and Section 5.12(a) is replaced with a
reference to “Tranche B-1 Term Loan” or “Tranche B-1 Term Loans”, as
appropriate;

 

3



--------------------------------------------------------------------------------

(ii) Each reference to “Initial Term B Facility” contained in the definition of
“Incremental Equivalent Debt” set forth in Section 1.01 of the Existing Credit
Agreement, the definition of “LIBO Rate” set forth in Section 1.01 of the
Existing Credit Agreement, the definition of “Term Facility Maturity Date” set
forth in Section 1.01 of the Existing Credit Agreement and Section 2.17(a) is
replaced with a reference to “Tranche B-1 Term Facility”; and

(iii) Each reference to “Initial Term B Facility Maturity Date” contained in the
definition of “Term Facility Maturity Date” set forth in Section 1.01 of the
Existing Credit Agreement is replaced with a reference to “Tranche B-1 Term
Facility Maturity Date”.

 

  (c) Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following new defined terms in their correct alphabetical order:

“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
January 23, 2018, among the Borrower, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent and the lenders party thereto.

“Amendment No. 1 Effective Date” means January 23, 2018.

“Tranche B-1 Term Commitments” has the meaning assigned to such term in
Amendment No. 1.

“Tranche B-1 Term Facility” means the Tranche B-1 Term Commitments and the
Tranche B-1 Term Loans made hereunder.

“Tranche B-1 Term Facility Maturity Date” means the seventh anniversary of the
Effective Date.

“Tranche B-1 Term Loan Borrowing” means any Borrowing comprised of Tranche B-1
Term Loans.

“Tranche B-1 Term Loan Lender” means a Lender with a Tranche B-1 Term Commitment
or an outstanding Tranche B-1 Term Loan.

“Tranche B-1 Term Loans” has the meaning assigned to such term in Amendment
No. 1.

 

  (d) The definition of “Applicable Margin” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing clause (a) thereof in
its entirety with the following:

“(a) (i) with respect to any Initial Term B Loan, (A) until delivery of
financial statements for the first full fiscal quarter ending after the
Effective Date pursuant to Section 5.01(b), 3.25% per annum in the case of any
Eurodollar Loan and 2.25% per annum in the case of any ABR Loan (in each case,
the “Effective Date Margin”) and (B) thereafter, (x) the Effective Date Margin
or (y) so long as the Total Net Leverage Ratio is equal to or less than 1.50 to
1.00, 3.00% per annum in the case of any Eurodollar Loan and 2.00% per annum in
the case of any ABR Loan and (ii) with respect to any Tranche B-1 Term Loan,
2.50% per annum in the case of any Eurodollar Loan and 1.50% per annum in the
case of any ABR Loan and”.

 

4



--------------------------------------------------------------------------------

  (e) The definition of “Available Amount” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing clause (g) thereof in
its entirety with the following:

“(g) the aggregate amount of any Investment made pursuant to Section 6.04(w),
any Restricted Payments made pursuant to Section 6.06(a)(vi), and any prepayment
made pursuant to Section 6.06(b)(v) after the Effective Date and on or prior to
such time.”

 

  (f) The definition of “Class” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by (i) adding a reference to “, Tranche B-1 Term
Loans” immediately following the reference to “Initial Term B Loans” contained
in clause (a) thereof and (ii) adding a reference to “, Tranche B-1 Term Loans”
immediately following the reference to “Initial Term B Loans” contained in
clause (b) thereof.

 

  (g) The definition of “Restricted Payment” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

““Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property, but excluding any payment made in the ordinary
course of business in connection with the satisfaction of tax withholding
obligations), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower.”

 

  (h) The definition of “Term Facility” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by adding a reference to “, Tranche
B-1 Term Facility” immediately following the reference to “Initial Term B
Facility” contained therein.

 

  (i) The definition of “Term Loan” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by adding a reference to “, Tranche B-1 Term
Loans” immediately following the reference to “Initial Term B Loans” contained
therein.

 

  (j) The definition of “Term Loan Borrowing” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by adding a reference to “, Tranche
B-1 Term Loan Borrowing” immediately following the reference to “Initial Term B
Borrowing” contained therein.

 

  (k) The definition of “Term Loan Commitment” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by adding a reference to “, Tranche
B-1 Term Loans” immediately following the reference to “Initial Term B Loans”
contained therein.

 

5



--------------------------------------------------------------------------------

  (l) Section 2.01 of the Existing Credit Agreement is hereby amended by adding
the following new clause (c) at the end thereof:

“(c) Subject to the terms and conditions set forth herein and in Amendment
No. 1, each Tranche B-1 Term Loan Lender with a Tranche B-1 Term Commitment
severally agrees to make (or exchange, as applicable) on the Amendment No. 1
Effective Date, a Tranche B-1 Term Loan to the Borrower denominated in Dollars
in an amount equal to such Tranche B-1 Term Loan Lender’s Tranche B-1 Term
Commitment. The Borrower may make only one borrowing under the Tranche B-1 Term
Commitments, which shall be on the Amendment No. 1 Effective Date. Each Lender’s
Tranche B-1 Term Commitment shall terminate immediately and without further
action on the Amendment No. 1 Effective Date after giving effect to the funding
of such Lender’s Tranche B-1 Term Commitment on such date. Amounts borrowed
under this Section 2.01(c) and repaid or prepaid may not be reborrowed. Tranche
B-1 Term Loans may be Alternate Base Rate Loans or LIBO Rate Loans, as further
provided herein.

 

  (m) Section 2.07(a) of the Existing Credit Agreement is hereby amended by
(i) replacing the reference to “(commencing on March 31, 2017)” contained
therein with a reference to “(commencing on March 31, 2018)”, (ii) replacing the
reference to “0.25% of the aggregate principal amount of such Initial Term B
Loans incurred on the Effective Date” contained therein with a reference to
“$1,500,000”, (iii) replacing each reference to “Initial Term B Loans” contained
therein with a reference to “Tranche B-1 Term Loans” and (iv) replacing each
reference to “Initial Term B Facility Maturity Date” contained therein with a
reference to “Tranche B-1 Term Facility Maturity Date”.

 

  (n) Section 2.08(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2017, the
Borrower shall, within five (5) Business Days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) for such
fiscal year, prepay an aggregate principal amount of Tranche B-1 Term Loans in
an amount equal to the excess of (x) the ECF Percentage of Excess Cash Flow for
such fiscal year over (y) the aggregate amount of (i) prepayments of Loans
pursuant to Section 2.08(a) during such fiscal year or, at the Borrower’s option
and without duplication across periods, after the end of such fiscal year and
prior to the date on which any such Excess Cash Flow prepayment is required to
be made for such fiscal year; provided that any such prepayment amounts applied
to reduce the amount of prepayments required by this Section 2.08(c) in any
fiscal year shall not be applied to reduce the amount of prepayments required
under this Section 2.08(c) in any other fiscal year; and (ii) purchases of Loans
pursuant to Section 9.04(e) by the Borrower or any Restricted Subsidiary during
such fiscal year (determined by the actual cash purchase price paid by such
Person for any such purchase and not the par value of the Loans purchased by
such Person) (in each case other than with the proceeds of Indebtedness and, in
the case of any prepayment of Revolving Loans pursuant to Section 2.08(a), only
to the extent accompanied by a permanent reduction of Revolving Credit
Commitments on a dollar-for-dollar basis).”

 

  (o) Section 2.08(e) of the Existing Credit Agreement is hereby amended by
replacing the reference to “Initial Term B Lender,” with a reference to “Tranche
B-1 Term Loan Lender”.

 

6



--------------------------------------------------------------------------------

  (p) Section 2.08(f) of the Existing Credit Agreement is hereby amended by
(i) replacing the reference to “twelve months after the Effective Date”
contained therein with a reference to “six months after the Amendment No. 1
Effective Date” and (ii) replacing each reference to “Initial Term B Loans”
contained therein with a reference to “Tranche B-1 Term Loans”.

 

  (q) Section 2.10(a) of the Existing Credit Agreement is hereby amended by
adding the following at the end thereof:

“The Tranche B-1 Term Loans comprising each Tranche B-1 Term Loan Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin for
ABR Tranche B-1 Term Loans.”

 

  (r) Section 2.10(b) of the Existing Credit Agreement is hereby amended by
adding the following at the end thereof:

“The Tranche B-1 Term Loans comprising each Eurodollar Term Loan Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Tranche B-1 Term
Loans.”

 

  (s) Section 6.06 of the Existing Credit Agreement is hereby amended as
follows:

(i) by replacing clause (a)(iv) thereof in its entirety with the following:

 

  “(iv) commencing with the fiscal year ending December 31, 2018, so long as no
Event of Default has occurred and is continuing, other Restricted Payments in an
aggregate amount not to exceed, at the time of making any such Restricted
Payment, $40,000,000 in any fiscal year; provided that at the time each such
Restricted Payment is made, the Total Net Leverage Ratio as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis is no greater
than 3.00 to 1.00,” and

(ii) by (A) deleting the “and” appearing at the end of clause (v) thereof, (B)
replacing the “.” at the end of clause (vi) thereof with “, and” and
(C) inserting the following clause (vii) immediately after clause (vi) thereof:

 

  “(vi) the Borrower may acquire Equity Interests upon the exercise of stock
options and/or stock appreciation rights and vesting and/or settlement of
restricted stock and restricted stock units if such Equity Interests are
transferred in satisfaction of a portion of the exercise price of such options
and/or rights and/or any tax withholdings in connection with such exercise,
vesting or settlement.”

 

2. Tranche B-1 Term Loans. Subject to the terms and conditions set forth herein,
each Tranche B-1 Term Loan Lender severally agrees to exchange Existing Term
Loans for Tranche B-1 Term Loans and/or make Tranche B-1 Term Loans to the
Borrower in a single borrowing in Dollars on the Amendment No. 1 Effective Date.
The Tranche B-1 Term Loans shall be subject to the following terms and
conditions:

 

  (a) Terms Generally. Other than as set forth herein, for all purposes under
the Credit Agreement and the other Loan Documents, the Tranche B-1 Term Loans
shall have the same terms as the Existing Term Loans under the Existing Credit
Agreement and shall be treated for purposes of voluntary and mandatory
prepayments (including for scheduled principal payments) and all other terms as
Existing Term Loans under the Existing Credit Agreement.

 

7



--------------------------------------------------------------------------------

  (b) Proposed Borrowing. Notwithstanding any other provisions of the Credit
Agreement or any other Loan Document to the contrary, solely for purposes of the
Tranche B-1 Term Loans to be borrowed by the Borrower on the Amendment No. 1
Effective Date, this Amendment shall constitute a Borrowing Request by the
Borrower to borrow the Tranche B-1 Term Loans from the Tranche B-1 Term Loan
Lenders under the Credit Agreement.

 

  (c) New Lenders. Each New Lender (i) confirms that it has received a copy of
the Existing Credit Agreement and the other Loan Documents and the exhibits and
schedules thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the lead arranger and bookrunner noted on the
cover page hereof (the “Lead Arranger”) or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender, as the case may be, in each case, in accordance with the terms thereof
as set forth in the Credit Agreement. Each New Lender acknowledges and agrees
that it shall become a “Tranche B-1 Term Loan Lender” and a “Term Loan Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
have all rights of a “Tranche B-1 Term Loan Lender” and a “Term Loan Lender”
thereunder.

 

  (d) Credit Agreement Governs. Except as set forth in this Amendment, the
Tranche B-1 Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

  (e) Exchange Mechanics.

 

  (i)

On the Amendment No. 1 Effective Date, upon the satisfaction or waiver (by the
Lead Arranger) of the conditions set forth in Section 3 hereof, the outstanding
principal amount of Existing Term Loans of each Converting Lender exchanged
pursuant to this Amendment shall be deemed to be exchanged for an equal
outstanding principal amount of Tranche B-1 Term Loans under the Credit
Agreement. Such exchange shall be effected by book entry in such manner, and
with such supporting documentation, as may be reasonably determined by the
Administrative Agent in its sole discretion in consultation with the Borrower.
It is acknowledged and agreed that each Converting Lender has agreed to accept
as satisfaction in full of its right to receive payment on the outstanding
amount of Existing Term Loans of such Converting Lender the conversion of its
Existing Term Loans into Tranche B-1 Term Loans in accordance herewith, in lieu
of the prepayment amount that would otherwise be payable by the Borrower
pursuant to the Credit Agreement in respect of the outstanding amount of
Existing Term

 

8



--------------------------------------------------------------------------------

  Loans of such Converting Lender. Notwithstanding anything to the contrary
herein or in the Credit Agreement, each Converting Lender hereby waives any
rights or claims to compensation pursuant to Section 2.13 of the Credit
Agreement in respect of its Existing Term Loans exchanged for Tranche B-1 Term
Loans.

 

  (ii) (A) To the extent there exist (1) any Participating Cash Settlement Term
Loans, the Fronting Bank shall be deemed to exchange on the Amendment No. 1
Effective Date such Reallocated Term Loans on a cashless settlement basis for an
equal aggregate principal amount of Tranche B-1 Term Loans under the Credit
Agreement and (2) any Non-Participating Cash Settlement Term Loans, the Fronting
Bank shall apply on the Amendment No. 1 Effective Date proceeds of Tranche B-1
Term Loans in an aggregate amount equal to the aggregate amount of such
Non-Participating Cash Settlement Term Loans to the repayment of such
Non-Participating Cash Settlement Term Loans and (B) promptly following the
Amendment No. 1 Effective Date (but not later than 30 days following the
Amendment No. 1 Effective Date (or such later date as may be agreed to by the
Fronting Bank in its sole discretion)), each New Lender, each Non-Converting
Lender and each Existing Term Lender purchasing additional Tranche B-1 Term
Loans shall purchase from the Fronting Bank the Tranche B-1 Term Loans exchanged
for or applied to the repayment of such Reallocated Term Loans as directed by
the Lead Arranger hereunder (in each case, subject to the prior written consent
of the Borrower), in accordance with such Repricing Participating Lender’s
Tranche B-1 Participation Notice and as allocated by the Lead Arranger
hereunder. Purchases and sales of Reallocated Term Loans and Tranche B-1 Term
Loans shall be without representations from the Fronting Bank other than as
provided for in the relevant Assignment and Assumption.

 

3. Effective Date Conditions. This Amendment will become effective on the date
(the “Amendment No. 1 Effective Date”) on which each of the following conditions
have been satisfied (or waived by the Lead Arranger) in accordance with the
terms therein:

 

  (a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower, the other Loan Parties party hereto, the Repricing Participating
Lenders and the Fronting Bank, either (i) a counterpart of this Amendment signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Amendment) that such party has
signed a counterpart to this Amendment;

 

  (b) the Administrative Agent shall have received a certificate of the Borrower
dated as of the Amendment No. 1 Effective Date and executed by a secretary,
assistant secretary or other senior officer (as the case may be) thereof
(A) certifying and attaching the resolutions or similar consents adopted by the
Borrower approving or consenting to this Amendment and the Tranche B-1 Term
Loans, (B) certifying that the certificate of incorporation and by-laws of the
Borrower either (x) have not been amended since the Effective Date or (y) are
attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Amendment and
any related documents on behalf of the Borrower;

 

9



--------------------------------------------------------------------------------

  (c) the Administrative Agent shall have received all fees and other amounts
previously agreed to in writing by the Lead Arranger and the Borrower to be due
on or prior to the Amendment No. 1 Effective Date, including, to the extent
invoiced at least three Business Days prior to the Amendment No. 1 Effective
Date (or such later date as is reasonably agreed by the Borrower), the
reasonable and documented out-of-pocket legal fees and expenses of the
Administrative Agent and the Lead Arranger in connection with this Amendment in
accordance with the terms of the Credit Agreement;

 

  (d) the representations and warranties in Section 4 of this Amendment shall be
true and correct in all material respects on and as of the Amendment No. 1
Effective Date; provided that, (A) in the case of any such representation and
warranty which expressly relates to a given date or period, such representation
and warranty shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be and (B) if any
such representation and warranty is qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification such
representation and warranty shall be true and correct in all respects;

 

  (e) no Default or Event of Default shall exist on the Amendment No. 1
Effective Date immediately before or immediately after giving effect to the
effectiveness of this Amendment and the incurrence of the Tranche B-1 Term
Loans;

 

  (f) the Administrative Agent shall have received a certificate dated as of the
Amendment No. 1 Effective Date certifying as to the matters set forth in clauses
(d) and (e) above;

 

  (g) the Administrative Agent shall have received a certificate dated as of the
Amendment No. 1 Effective Date in substantially the form of Exhibit I to the
Credit Agreement from the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower certifying as to the
matters set forth therein; and

 

  (h) the Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Tranche B-1 Term Loan Lenders and
dated as of the Amendment No. 1 Effective Date) of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Loan Parties.

 

4. Representations and Warranties. On the Amendment No. 1 Effective Date, each
Loan Party hereby represents and warrants that:

 

  (a) The execution, delivery and performance by each Loan Party of this
Amendment is within such Loan Party’s corporate or other organizational powers
and has been duly authorized by all necessary corporate or other organization,
and if required, stockholder action;

 

  (b) this Amendment has been duly executed and delivered by the Loan Parties
and constitutes a legal, valid and binding obligation of each of the Loan
Parties, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

  (c)

the execution, delivery and performance of this Amendment by each of the Loan
Parties (i) does not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (x) such as
have been obtained or made and are in full force and effect and (y) those the
failure to obtain or make which,

 

10



--------------------------------------------------------------------------------

  individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, (ii) will not violate (x) any applicable law or
regulation or (y) any applicable Order of any Governmental Authority, except to
the extent such violation would not reasonably be expected to result in a
Material Adverse Effect, (iii) will not violate the charter, by-laws or other
organization documents of any Loan Party, (iv) will not violate or result in a
default under any indenture, agreement or other instrument evidencing
Indebtedness binding upon the Borrower or any of its Restricted Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries (other
than pursuant to a Loan Document) except to the extent such violation, default
or right, as the case may be, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (v) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens created under the Loan Documents; and

 

  (d) both immediately before and immediately after giving effect to the
Amendment No. 1 Effective Date and the incurrence of the Tranche B-1 Term Loans,
(i) the representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in all respects to the extent that any representation and
warranty is qualified by materiality or Material Adverse Effect), in each case,
on and as of the Amendment No. 1 Effective Date with the same effect as though
such representations and warranties had been made on and as of the Amendment
No. 1 Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct in all material respects (or
in all respects to the extent that any representation and warranty is qualified
by materiality or Material Adverse Effect) as of such earlier date and (ii) no
Default or Event of Default has occurred and is continuing on the Amendment
No. 1 Effective Date or would result from the consummation of this Amendment and
the transactions contemplated hereby.

 

5. Use of Proceeds. The proceeds of the Tranche B-1 Term Loans shall be applied
in exchange for or to prepay in full the aggregate principal amount of Existing
Term Loans outstanding on the Amendment No. 1 Effective Date in accordance with
the terms hereof.

 

6. Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

 

  (a) Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests and/or guarantees granted by such Loan
Party in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents. Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force.

 

11



--------------------------------------------------------------------------------

  (b) Except to the extent expressly set forth in this Amendment, the execution,
delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.

 

  (c) On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

7. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as separately identified to the Administrative Agent.

 

8. Tax Forms. For each New Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such New Lender may be required
to deliver to the Administrative Agent pursuant to Section 2.14(f) of the Credit
Agreement.

 

9. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Tranche B-1 Term Loans made by each Tranche
B-1 Term Loan Lender in the Register.

 

10. Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except as permitted by Section 9.02 of the Credit Agreement.

 

11. Entire Agreement. This Amendment, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Agents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Nothing in this Amendment or in the other
Loan Documents, expressed or implied, is intended to confer upon any party other
than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Amendment or the other Loan Documents.
This Amendment shall not constitute a novation of any amount owing under the
Credit Agreement and all amounts owing in respect of principal, interest, fees
and other amounts pursuant to the Credit Agreement and the other Loan Documents
shall, to the extent not paid on or prior to the Amendment No. 1 Effective Date,
continue to be owing under the Credit Agreement or such other Loan Documents
until paid in accordance therewith.

 

12. APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS AMENDMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTIONS ARISING THEREFROM
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

13. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

12



--------------------------------------------------------------------------------

14. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall be
deemed an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 3, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Amendment by telecopy, emailed pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15.

 

16. Loan Document. On and after the Amendment No. 1 Effective Date, this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

XPERI CORPORATION By:   /s/ Robert Andersen Name:   Robert Andersen Title:  
Chief Financial Officer TESSERA TECHNOLOGIES, INC. By:   /s/ Robert Andersen
Name:   Robert Andersen Title:   Chief Financial Officer TESSERA ADVANCED
TECHNOLOGIES, INC. By:   /s/ Robert Andersen Name:   Robert Andersen Title:  
Chief Financial Officer TESSERA GLOBAL SERVICES, INC. By:   /s/ Robert Andersen
Name:   Robert Andersen Title:   Chief Financial Officer

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

TESSERA INTELLECTUAL PROPERTY CORP. By:   /s/ Robert Andersen Name:   Robert
Andersen Title:   Chief Financial Officer TESSERA, INC. By:   /s/ Robert
Andersen Name:   Robert Andersen Title:   Chief Financial Officer DIGITALOPTICS
CORPORATION By:   /s/ John Allen Name:   John K. Allen Title:   Corporate
Controller INVENSAS BONDING TECHNOLOGIES, INC. By:   /s/ Robert Andersen Name:  
Robert Andersen Title:   Chief Financial Officer INVENSAS CORPORATION. By:   /s/
John Allen Name:   John K. Allen Title:   Corporate Controller

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DIGITALOPTICS CORPORATION MEMS By:   /s/ Robert Andersen Name:   Robert Andersen
Title:   Chief Financial Officer DTS, INC. By:   /s/ Robert Andersen Name:  
Robert Andersen Title:   Chief Financial Officer IBIQUITY DIGITAL CORPORATION
By:   /s/ John Allen Name:   John K. Allen Title:   Corporate Controller
MANZANITA SYSTEMS, LLC By:   /s/ Robert Andersen Name:   Robert Andersen Title:
  Chief Financial Officer DTS WASHINGTON LLC By:   /s/ Robert Andersen Name:  
Robert Andersen Title:   Chief Financial Officer

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DTS LLC By:   /s/ Robert Andersen Name:   Robert Andersen Title:   Chief
Financial Officer

 

PHORUS, INC. By:   /s/ Jon Kirchner Name:   Jon Kirchner Title:   President

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent By:   /s/
Yvonne Brazier Name:   Yvonne Brazier Title:   Manager, Agency Services

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Fronting Bank By:   /s/ James S. Wolfe Name:   James S.
Wolfe Title:   Managing Director, Head of Global Leveraged Finance

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Tranche B-1 Participation Notice

Royal Bank of Canada, as Administrative Agent

Royal Bank Plaza, 200 Bay Street,

12th Floor South Tower

Toronto, Ontario M5J 2W7 Canada

Attention: Manager, Agency Services

Telephone: (416) 842-5196

Fax: (416) 842-4023

XPERI CORPORATION

Tranche B-1 Participation Notice

Ladies and Gentlemen:

Reference is made to Amendment No. 1 (the “Amendment”) to that certain Credit
Agreement, dated as of December 1, 2016 (as may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, XPERI CORPORATION (f/k/a Tessera Holding
Corporation) (the “Borrower”), the Subsidiaries of the Borrower party thereto as
Loan Parties, the Lenders party thereto from time to time and ROYAL BANK OF
CANADA (“RBC”), as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise specified herein, capitalized terms used but not
defined herein are used as defined in the Amendment.

By delivery of this letter agreement (this “Tranche B-1 Participation Notice”),
each of the undersigned (each a “Repricing Participating Lender”), hereby
irrevocably consents to the Amendment and the amendment of the Credit Agreement
contemplated thereby and (check as applicable):

NAME OF REPRICING PARTICIPATING LENDER:

 

                                                                    
             

AMOUNT OF EXISTING TERM LOANS OF SUCH REPRICING PARTICIPATING LENDER:

$                                         

 

☐ Cashless Settlement Option. Hereby (i) elects, upon the Amendment No. 1
Effective Date, to exchange the full amount (or such lesser amount allocated to
such Converting Lender by the Lead Arranger) of the outstanding Existing Term
Loans of such Repricing Participating Lender for an equal outstanding amount of
Tranche B-1 Term Loans under the Credit Agreement and (ii) represents and
warrants to the Administrative Agent that it has the organizational power and
authority to execute, deliver and perform its obligations under this Tranche B-1
Participation Notice and the Amendment (including, without limitation, with
respect to any exchange contemplated hereby) and has taken all necessary
corporate and other organizational action to authorize the execution, delivery
and performance of this Tranche B-1 Participation Notice and the Amendment.

 

- Exhibit A -



--------------------------------------------------------------------------------

☐ Cash Settlement Option. Hereby (i) elects to have the full amount (or such
lesser amount allocated to such Converting Lender by the Lead Arranger) of the
outstanding Existing Term Loans of such Repricing Participating Lender repaid or
purchased and agrees to promptly (but in any event, on or prior to the date that
is 30 days following the Amendment No. 1 Effective Date) purchase (via
assignment and assumption) an equal amount of Tranche B-1 Term Loans and
(ii) represents and warrants to the Administrative Agent that it has the
organizational power and authority to execute, deliver and perform its
obligations under this Tranche B-1 Participation Notice and the Amendment
(including, without limitation, with respect to any exchange contemplated
hereby) and has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Tranche B-1
Participation Notice and the Amendment.

[Signature Page Follows]

 

- Exhibit A -



--------------------------------------------------------------------------------

Very truly yours,                                                          ,

By:        Name:   Title: By:       Name:   Title:

 

- Exhibit A -



--------------------------------------------------------------------------------

APPENDIX A-1

TRANCHE B-1 TERM LOANS

 

Lender

   Tranche B-1 Term Commitment  

Royal Bank of Canada

   $ 74,820,344.00  

Converting Lenders

   $ 419,179,656.00  

TOTAL

   $ 494,000,000.00  

 

- Appendix A-1 -